           Case 2:20-cv-00555-LPL Document 5 Filed 09/11/20 Page 1 of 2




                                 United States District Court
                                Western District of Pennsylvania

Jason Clover,

                         Plaintiff,               Case No. 2:20-cv-00555-LPL


v.

Tate & Kirlin Associates, Inc.,

                         Defendant.


                                  NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: September 11, 2020                     By: /s/ Amy L. B. Ginsburg
                                                 Amy L. B. Ginsburg, Esquire
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Pike
                                                 Ambler, PA 19002
                                                 Phone: (215) 540-8888
                                                 Fax: (877) 788-2864
                                                 Email: aginsburg@creditlaw.com
          Case 2:20-cv-00555-LPL Document 5 Filed 09/11/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

              I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of

the Notice of Settlement in the above-captioned matter, upon the Clerk of Court and counsel of

record via CM/ECF system.




Dated: September 11, 2020                   By: /s/ Amy L. B. Ginsburg
                                               Amy L. B. Ginsburg, Esquire
                                               Kimmel & Silverman, P.C.
                                               30 E. Butler Pike
                                               Ambler, PA 19002
                                               Phone: (215) 540-8888
                                               Fax: (877) 788-2864
                                               Email: aginsburg@creditlaw.com
